Citation Nr: 1738009	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for mitral valve prolapse with heart murmur.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had active duty from August to November 1997.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from January and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

As noted in the prior remand, the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to claimed service-connected mitral valve prolapse with heart murmur, has been raised by the record in a September 2016 report of the Appellant's call to VA clarifying his prior claim.  It is also noted that the Appellant in September 2015, filed a claim of clear and unmistakable error (CUE) in a March 1998 rating action.  Neither issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Mitral valve prolapse with murmur was diagnosed during service.

2.  Competent medical evidence indicates that inservice diagnosis of mitral valve prolapse with murmur was incorrect as there is no current evidence or diagnosis of valvular heat disease noted during the appeal period.  


CONCLUSION OF LAW

The criteria for service connection for mitral valve prolapse with murmur have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant claims entitlement to service connection for mitral valve prolapse with murmur.  He points out that he developed this valvular heart disease during basic training as verified by a military service treatment records.

General Laws and Regulations that Pertain to Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Valvular heart disease is a chronic disease listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a), including neuropathy, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, No. 13-0540 (Vet. App. 2015).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107 (b)).

Pertinent Medical History

Reviewing the service treatment records, an October 1997 service medical board report shows that during the Appellant's sixth week of basic training he complained of increasing shortness of breath with chest pain.  Cardiovascular examination revealed he had a regular rate with a II/VI systolic ejection murmur that increased with inspiration with normal S1 and S2.  Multiple EKG's revealed normal sinus rhythm with evidence of left atrial enlargement.  An echocardiogram was pending; however, the physician stated that the Appellant had EKG evidence of left atrial enlargement with auscultatory findings which was suggestive of mitral valve prolapse.  The medical board found that the Appellant was medically unacceptable for military service.  He was discharged from service.    

In January 2015, the Appellant submitted a medical statement from his private physician.  This physician reported that he treated the Appellant prior to his entrance into military service and the Appellant did not have either heart murmurs or heart disease prior to military service.  

In light of the Appellant's claim a VA examination was conducted in May 2016.  A VA physician reviewed the Appellant's medical and military history.  The examiner also conducted appropriate cardiac diagnostic testing.  This physician stated the May 2016 EKG, X-ray, and echocardiogram were normal.  Moreover, a heart murmur was not noted on examination.  The examiner stated that the medical literature indicates that: 

Mitral valve prolapse is associated with a mid-systolic click.  The click is so characteristic of MVP that even without a subsequent murmur, its presence alone is not enough for the diagnosis.  Immediately after the click a brief crescendo-decrescendo is heard usually best at the apex. Murmur associated with MVP is enhanced by Valsalva maneuvers and decreased by squatting http://wilkes.med.ucla.edu/MVPmain.htm.  

Valsalva is moderately forceful attempted exhalation against a closed airway, usually done by closing one's mouth pinching one's nose shut while pressing out as if blowing up a balloon.

MED Board physical examination does not describe these findings on physical examination.  Unless confirmatory echo from 1997 is provided it is the opinion of this examiner that the [diagnosis] of MVP is incorrect.  

VA outpatient dated between April 2015 and April 2017 show that the Appellant has been undergoing continuous cardiac and oximetry monitoring but no heart disease has been found.  A cardiac stress test was performed in October 2016, which was considered normal.  


Analysis 

Based on the evidence of record, the Board finds that the weight of the competent evidence reflects that the Appellant's mitral valve prolapse with murmur was incorrectly diagnosed during service and that he does not currently have mitral valve prolapse with murmur.  

As explained, the most fundamental requirement for any claim for service connection is that the Appellant has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of mitral valve prolapse with murmur upon which to predicate a grant of service connection for the claimed disability.  In this regard, while there is a diagnosis of mitral valve prolapse with murmur reported during military service, there is no evidence of current disability.  As noted above, a cardiac examination was conducted in January 2010 which indicated that there was no evidence of a vascular disorder.  The post service VA and private medical records do not relay evidence of mitral valve prolapse with murmur since service discharge, but more importantly none during the appeal period.  Plus, the Appellant has neither provided nor identified any medical evidence showing that he actually has mitral valve prolapse with murmur.  Therefore, service connection cannot be granted for mitral valve prolapse with murmur.  Without proof of a current disability, there can be no valid claim.  

The preponderance of the evidence is against the Appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the lower extremities is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990). 


ORDER

Entitlement to service connection for mitral valve prolapse with murmur is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


